DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen (US 2003/0200285) in view of Barnard (US 2003/0005097) in view of Ferlitsch (US 2005/0050013).

Regarding Claim 25, Hansen teaches a print control method (Paragraph 1) comprising:
acquiring configuration information from a printing device, for identifying a machine type of the printing device (Paragraph 55, wherein identification information is obtained. The identification information pertains to the machine type, paragraph 54), wherein the printing device accepts a request for a process from an information processing apparatus (Paragraph 54, wherein there is a request for configuration information); and
displaying, on a setting screen for requesting printing to the printing device, the identified function of the printing device usable from the information processing apparatus (Paragraph 60, wherein a user interface is generated based on the received information pertaining to the device).
Hansen does not teach identifying, based on the configuration information acquired from the printing device, at least one piece of function information from among a plurality of pieces of function information that differ according to the machine type, each function information indicating a function that printing devices of a specific machine type may have;
acquiring, from the printing device, usage possibility information indicating a function included in the printing device, based on the function information identified 
subsequently identifying a function of the printing device usable from the information processing apparatus, from among the functions included in the function information of the machine type that has been identified according to the acquired configuration information, based on the usage possibility information acquired based on the identified function information, wherein the acquired configuration information is acquired from the printing device.
Barnard does teach identifying, based on the configuration information acquired from the printing device, at least one piece of function information from among a plurality of pieces of function information that differ according to the machine type, each function information indicating a function that printing devices of a specific machine type may have (Paragraph 57, wherein the available functions and capabilities are provided. These are compared against the type information).
Hansen and Barnard are combinable because they both deal with obtaining information about an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hansen with the teachings of Barnard for the purpose of properly allowing for a user to find the desired printer correctly (Barnard: Paragraph 8).
Hansen in view of Barnard does not teach acquiring, from the printing device, usage possibility information indicating a function included in the printing device, based 
subsequently identifying a function of the printing device usable from the information processing apparatus, from among the functions included in the function information of the machine type that has been identified according to the acquired configuration information, based on the usage possibility information acquired based on the identified function information, wherein the acquired configuration information is acquired from the printing device.
Ferlitsch teaches acquiring, from the printing device, usage possibility information indicating a function included in the printing device, based on the function information identified based on the configuration information from the plurality of pieces of function information (Paragraph 141, wherein there is a MIB and extended MIB that gathers information on the capability information of the printer. The capability of the printer would correspond to the usage possibility, as it appears usage possibility is simply ability to use a function),
subsequently identifying a function of the printing device usable from the information processing apparatus, from among the functions included in the function information of the machine type that has been identified according to the acquired configuration information, based on the usage possibility information acquired based on the identified function information, wherein the acquired configuration information is acquired from the printing device (Paragraph 141, wherein there is a MIB and extended MIB that gathers information on the capability information of the printer. The capability of the printer would correspond to the usage possibility, as it appears usage possibility is simply ability to use a function. The MIBs are supplied by the printer, paragraph 131).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hansen in view of Barnard with the teachings of Ferlitsch for the purpose of query a device based on need (Ferlitsch: Paragraph 9).

Regarding Claim 26, Hansen further teaches wherein the configuration information is a machine type name, and wherein the print control method includes identifying the at least one piece of function information from among the plurality of pieces of function information each including functions that are possibly included in each machine type, based on the machine type name (Paragraphs 45 and 59, wherein the capabilities are driver are given based on the type of device).

Regarding Claim 27, Ferlitsch further teaches wherein the usage possibility information is an identifier indicating a function of the printing device, and wherein the print control method includes identifying the function of the printing device usable from the information processing apparatus, from among the functions included in the function information of the machine type that has been identified, based on the identifier (Paragraph 141, wherein there is a MIB and extended MIB that gathers information on the capability information of the printer. The capability of the printer would correspond to the usage possibility, as it appears usage possibility is simply ability to use a function. The MIBs are supplied by the printer, paragraph 131).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hansen in view of Barnard with the teachings of Ferlitsch for the purpose of query a device based on need (Ferlitsch: Paragraph 9).

Regarding Claim 28, Barnard further teaches wherein the function of the printing device usable from the information processing apparatus includes at least one of a finisher, a tray, and a color (Paragraph 46, wherein the color and/or tray information can be given).
Hansen and Barnard are combinable because they both deal with obtaining information about an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hansen with the teachings of Barnard for the purpose of properly allowing for a user to find the desired printer correctly (Barnard: Paragraph 8).

Regarding Claim 29, Hansen further teaches wherein the usage possibility information is acquired from a machine type dedicated region in a Management Information Base (MIB) included in the printing device (Paragraph 59, wherein the information is stored in a MIB).



Regarding Claim 31, the limitations are similar to those treated in and are met by the references as discussed in claim 25 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699